Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-11-00763-CV

                                 COASTAL RESOURCES, LTD.,
                                         Appellant

                                                 v.

                 LOS LAZOS CONSTRUCTION AND LEASE SERVICE, LLC
                          and Coyote Paving & Construction, Inc.,
                                        Appellees

                     From the 49th Judicial District Court, Zapata County, Texas
                                       Trial Court No. 6,864
                             Honorable Jose A. Lopez, Judge Presiding

                                      OPINION ON REMITTITUR

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 29, 2013

AFFIRMED IN PART AS MODIFIED

           Appellee Los Lazos Construction and Lease Service, LLC has filed with the clerk of this

court a remittitur as suggested in our original opinion dated April 24, 2013. The trial court’s

judgment is modified to reflect that appellee Los Lazos Construction and Lease Service, LLC

recover judgment against appellant for damages in the amount of $156,564.99. TEX. R. APP. P.
                                                                                  04-11-00763-CV


46.3. As modified, the judgment of the trial court with regard to the damages and attorney’s fees

awarded to Los Lazos Construction and Lease Service, LLC is affirmed.

                                                Luz Elena D. Chapa, Justice




                                              -2-